Citation Nr: 1335059	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of labral tear of the left hip, status post arthroscopic surgery.

2.  Entitlement to an initial disability rating in excess of 10 percent for the scar of the left hip associated with the residuals of labral tear of the left hip, status post arthroscopic surgery.

3.  Entitlement to an initial compensable disability rating for the left lateral cutaneous nerve neuroma associated with the residuals of labral tear of the left hip, status post arthroscopic surgery.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to September 2008.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for residuals of labral tear of the left hip, status post arthroscopic surgery (claimed as left hip injury).  The Veteran then perfected a timely appeal of this issue.  

The RO issued another rating decision in August 2011, which granted two additional disability ratings for the left hip scar and left hip neuroma (additional residuals of labral tear of the left hip), following a VA examination of the left hip.  As the Veteran's service connection claim was originally for a left hip injury, these additional grants are found to be part of the original appeal.  The Veteran continued to appeal, requesting even higher disability ratings for her left hip residuals.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In July 2013, the Veteran was afforded her requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

The RO certified this appeal to the Board in February 2012.  Subsequently, the Veteran submitted additional medical evidence.  However, she waived her right to have the RO initially consider this evidence in a statement dated in September 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand, along with her paper claims file.

At her Board hearing, the Veteran stated that she is currently unemployed due to her left hip pain from her service-connected left hip disabilities. The Board finds that this evidence raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Additionally, the Veteran's last VA examination to assess the current severity of her service-connected left hip disabilities was in April 2011, over two and a half years ago.  Following the examination, at her Board hearing, the Veteran stated that her left hip disabilities had worsened.  Thus, there is evidence of record indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since she was last examined.  See 38 C.F.R. § 3.327(a) (2013).  Additionally, the April 2011 VA examiner did not provide a medical opinion concerning the severity of the Veteran's left lateral cutaneous nerve neuroma (i.e., mild, moderate, or severe).  The VA examiner also found that the Veteran had only one residual scar from her residuals of labral tear of the left hip, status post arthroscopic surgery.  However, at her Board hearing, the Veteran testified that she has five scars on her left hip from her surgeries.  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the April 2011 VA examination is inadequate to assess the Veteran's current levels of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected left hip disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Further, the Veteran's service-connected residuals of labral tear of the left hip, status post arthroscopic surgery is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2013), which considers the Veteran's limitation of motion of the hip in determining the appropriate disability rating.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  The recent VA examination in April 2011 did not adequately address the DeLuca and Mitchell requirements.  Therefore, the Board finds this VA examination to be inadequate.  Thus, on remand, the Veteran should be afforded another VA joints examination.  

Furthermore, a remand is required in order to afford the Veteran a VA examination to determine whether her service-connected disabilities currently preclude her from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that her current unemployment is due to her service-connected left hip disabilities.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the total effect of her service-connected disabilities on her employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, upon remand, all private treatment records contained in the claims file should also be updated and associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate her TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain and update all private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Provide the Veteran with an appropriate joint examination to determine the severity of the Veteran's service-connected residuals of labral tear of the left hip, status post arthroscopic surgery.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 5252.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

The examination report must include ranges of motion of the left hip, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left hip.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

Additionally, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected residuals of labral tear of the left hip, status post arthroscopic surgery.

The medical opinion must address whether her service-connected disability alone is so disabling as to render her unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disability must be considered in the opinion. All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  All necessary studies and tests shall be conducted.

4.  Provide the Veteran with an appropriate neurological examination to determine the severity of the Veteran's service-connected left lateral cutaneous nerve neuroma associated with the residuals of labral tear of the left hip, status post arthroscopic surgery.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 8529.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  The examination report must include a discussion of whether the paralysis is mild, moderate, or severe.

Additionally, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected left lateral cutaneous nerve neuroma associated with the residuals of labral tear of the left hip, status post arthroscopic surgery.

The medical opinion must address whether her service-connected disability alone is so disabling as to render her unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disability must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  All necessary studies and tests shall be conducted.

5.  Provide the Veteran with an appropriate scars examination to determine the severity of the Veteran's service-connected scar(s) of the left hip associated with the residuals of labral tear of the left hip, status post arthroscopic surgery.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Codes 7801,7802, and 7804.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

For each scar on the Veteran's left hip, the VA examiner should address whether the scar is:
	(a)	manifested by abnormal skin texture?
	(b)	indurated?
	(c)	inflexible?
	(d)	unstable?
	(e)	manifested by visible loss of the 
   underlying soft tissue?
	(f)	manifested by palpable loss of the 
   underlying soft tissue?
	(g)	manifested by gross distortion or asymmetry of 
   a feature(s)?
	(h)	elevated on palpation?
	(i)	depressed on palpation?
	(j)	hypo-pigmented?
	(k)	hyper-pigmented?
	(l)	manifested by any additional factor of 			disability due to the scar itself?
	(m)	painful?

Unretouched color photographs of EACH scar should be taken, as well as precise measurements (described in centimeters) and associated with the claims file.

Additionally, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected scar(s) of the left hip associated with the residuals of labral tear of the left hip, status post arthroscopic surgery.

The medical opinion must address whether her service-connected disability alone is so disabling as to render her unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disability must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  All necessary studies and tests shall be conducted.

6.  The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


